Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-3 and 6-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches A fingerprint detection module, comprising:
an acquisition component, and
at least one fingerprint identification component that includes a reset unit, a photosensitive unit, and a follower unit, wherein:
the reset unit is electrically coupled to an output end of the photosensitive unit and is configured to receive a reset signal and switch a voltage at the output end of the photosensitive unit from a present voltage to an initial voltage based on the reset signal,
the photosensitive unit is electrically coupled to the follower unit and is configured to receive, after the voltage at the output end of the photosensitive unit is switched to the initial voltage, reflected light of a to-be-detected fingerprint and accumulates charges, output a first electrical signal based on a presently received pulse control signal at a first level, and output a second electrical signal according to a next received pulse control signal at the first level, where a difference between the second electrical signal and the first electrical signal indicates charges accumulated by the photosensitive unit between a moment at which the first electrical signal is output and a moment at which the second electrical signal is output,
the follower unit is electrically connected to the output end of the photosensitive unit and is configured to receive the first electrical signal and form a first voltage according to the first electrical signal, and receive the second electrical signal and form a second voltage according to the second electrical signal, and
the acquisition component is electrically connected to the fingerprint identification component and is configured to receive the first voltage and the second voltage from the follower um, and acquire the to-be-detected fingerprint according to a difference between the second voltage and the first voltage,
wherein the fingerprint detection module further comprises: a bias power supply having an anode that is electrically coupled to the acquisition component and a cathode that is grounded; and
wherein the fingerprint detection module further comprises a plurality of fingerprint identification components, output ends of follower units of the plurality of fingerprint identification components being connected in parallel to a junction between the anode of the bias power supply and the acquisition component.  
Claims 9 and 15 are allowed for similar reasons as claim 1.  
Claims 2-3, 6-8, 10-14 and 16-20 are allowed for being dependent upon aforementioned independent claims 1, 9 and 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624